        Case 5:18-cv-00555-XR Document 457-8 Filed 07/30/21 Page 1 of 1


From:          Jones, Joan (USATXW) [Contractor]
To:            Jamal Alsaffar; Tom Jacob; Thelma Alvarado-Garza
Cc:            Dingivan, James (USATXW); Diedrichs, Clayton (USATXW); Gilligan, Jim (USATXW); Otto, Anabell (USATXW);
               Puryear, Hollee (USATXW); Garza, Erica (USATXW) [Contractor]
Subject:       Holcombe et al v. USA - Expert Designation
Date:          Thursday, February 4, 2021 12:24:00 PM



Please confirm receipt.
Good afternoon,
The following materials are now available on USAfx:
Becker
      Ex. 6.1 - Colbath, David
      Ex. 6.2 - Harris, Morgan
Thank you.
Joan Jones
Contract Paralegal
U.S. Attorney’s Office, San Antonio
Western District of Texas
(210) 384-7305




                                                                                                       Exhibit 8 Page 1 of 1
